internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr-110459-03 date date legend firm dear firm this is in reply to your request for a ruling concerning whether payments made under a retirement_plan maintained by the firm for retired partners satisfies the requirements of sec_1402 and are therefore excludible from gross_income when determining net_earnings_from_self-employment the firm is a professional limited_liability partnership engaged in the practice of law the firm is classified as a partnership for federal_income_tax purposes the members of the firm are treated as partners for federal_income_tax purposes and are hereafter referred to as partners the firm files income_tax returns based upon a calendar_year all partners in the firm are individuals and are calendar_year taxpayers the firm maintains an unfunded retirement benefit program the retirement program for its partners that provides for payments directly from the firm to retired partners the retirement program is set forth in the partnership_agreement governing the operations of the firm under the retirement program a partner may elect to retire at any time after reaching age if a partner retires prior to age unless the partner ha sec_25 years_of_service with the firm at the time of retirement benefits will commence to be paid in the year the retired_partner attains age if a partner ha sec_25 years_of_service with the firm at the time of retirement the earliest time at which the payment of benefits would commence would be the year in which the partner attains age to be entitled to any benefit under the retirement program a partner must have at least years_of_service with the firm for purposes of the retirement program partners of the firm are divided into two classes general partners and special partners a general_partner has an interest in the plr-110459-03 net_earnings of the firm and is eligible for additional_amounts awarded at the discretion of the firm a special partner receives a guaranteed_payment and is eligible for additional compensation awarded at the discretion of the firm each retiring general_partner is entitled to percent of the partner’s highest annual calendar_year compensation during the final four years_of_service as a partner at the firm each retiring special partner is entitled to percent of the partner’s average annual calendar_year compensation during the final five calendar years_of_service as a partner at the firm if a retiring general_partner or special partner does not reach a certain minimum number of years_of_service with the firm the retirement program provides for a reduction in the retirement payments payments under the retirement program are made in five annual installments the first installment is payable within days after the first day of the payment commencement year for the retired_partner with the remaining four installment payments being made within days after the first day of the next four calendar years for a general_partner the payment commencement year is the later of the second calendar_year following the calendar_year in which the retirement date for the general_partner occurs or the calendar_year in which the general_partner attains age however if the general_partner ha sec_25 or more years_of_service with the firm the relevant calendar_year will be the year in which the general_partner attains age for a special partner the payment commencement year is the later of calendar_year following the calendar_year in which the retirement date for the special partner occurs or the calendar_year in which the special partner attains age however if the partner ha sec_25 years or more of service with the firm the relevant calendar_year will be the year in which the special partner attains age a retired_partner receives all compensation due for the year the partner retires by march of the following calendar_year the retired partner’s capital_account in the firm is distributed to the partner prior to march of the following calendar_year thus both compensation due and the retired partners’ capital_account will be distributed during the calendar_year preceding the commencement of retirement payments for a general_partner and by the end of march in the calendar_year in which retirement payments commence for special partners the initial retirement payments are paid out in five annual installments after this series of annual payments is completed and provided the retired_partner is still living the retired_partner is entitled to payments of dollar_figure per month for the rest of the retired partner’s life in addition to the retirement payments under the retirement program for retired partners the firm has another program pursuant to which a retired_partner may be entitled to additional_amounts from the firm after the partner has received the final distribution of partnership income for the year of retirement and the partner’s capital_account has been distributed investments are made under the firm’s investment program from after-tax funds of the partners a partner retiring or leaving the firm may continue to have an interest in investments made under the program however a plr-110459-03 retired_partner is not entitled to any voting rights or other rights with respect to the firm the only right a retired_partner has is to receive distributions from the investment program if and when made to all partners and terminated partners with similar entitlements the firm will amend the partnership_agreement to provide a retiring_partner with two options under the investment program a retiring_partner may elect either to have the partner’s investment in the firm’s investment program valued and paid to the partner before the close of the firm’s taxable_year or the partner may elect to continue to have an interest in the firm’s investment program the firm states that if a retired_partner elects the second option all payments made by the firm to the retired_partner during the year will not be treated by the firm or the retired_partner as excluded from net_earnings_from_self-employment under sec_1402 in general a partner will not render any services to the firm following the partner’s retirement from the firm however in rare cases a retired_partner will enter into an of counsel relationship with the firm pursuant to which the retired_partner performs occasional services for the firm in exchange for agreed compensation the firm states that all payments made to a retired_partner during a year with respect to which compensation is being received under the of counsel arrangement would not be treated by the firm or the retired_partner as excluded from net_earnings from self- employment under sec_1402 sec_1401 imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as the net_earnings from self- employment derived by the individual subject_to certain conditions and limitations sec_1402 in defining the term net_earnings_from_self-employment specifically excludes retirement payments to a partner if the requirements in sec_1402 and the regulations thereunder are met sec_1402 and sec_1_1402_a_-17 of the income_tax regulations provide that such retirement payments are excluded from net_earnings_from_self-employment if the payments are made on a periodic basis by a partnership pursuant to a written plan that provides for payments on account of retirement to partners generally or to a class or classes of partners to continue at least until the partner's death to qualify as payments on account of retirement the payments must constitute bona_fide retirement income generally retirement benefits are measured by and based on such factors as years_of_service and compensation received the retired_partner to whom the payments are made rendered no service with respect to any trade_or_business carried on by the partnership or its successors during the taxable_year of the partnership or its successors which ends within or with the taxable_year of the partner and in which the payment was received plr-110459-03 no obligation exists as of the close of the partnership year referred to in above from the other partners to the retired_partner except with respect to retirement payments under the plan or rights such as benefits payable on account of sickness accident hospitalization medical_expenses or death and the retired partner's share of the capital of the partnership has been paid to him in full before the close of the partnership's taxable_year referred to in above regulation sec_1_1402_a_-17 provides that by operations of the conditions set forth in the above subparagraphs either all payments on account of retirement received by a retired_partner during the taxable_year of the partnership ending within or with the taxable_year of the partnership are excluded or none of the payments are excluded the regulations further provides that the effects of the conditions set forth in and above is that the exclusion may apply with respect to such payments received by the retired_partner during the taxable_year only if at the close of the partnership taxable_year the retired_partner has no financial interest in the partnership except for the right to retirement payments on the basis of the facts presented the firm’s retirement program would be considered a bona_fide retirement_plan within the meaning of sec_1402 the retirement program provides for payment to each retiring_partner on the basis of the partner’s age physical condition and years_of_service or a combination of age and physical condition and years_of_service although the payments by the firm are likely to be reduced after the initial annual payments once the annual payments conclude monthly payments that never fall below dollar_figure per month will continue until the retired partner’s death additionally except for payments made to a partner providing services as of counsel and a partner electing to continue participation in the investment arrangements the facts establish that payments made to retired partners from the retirement program meets the conditions for exclusion under regulation sec_1_1402_a_-17 and ii the retired_partner will withdraw his entire capital_account by the end of the taxable_year of the firm in which the payments commence and the firm will also distribute the entire value of the retired partner’s interest in the firm’s investment program by the end of the taxable_year in which retirement payments commence thus neither the firm nor the other partners will have any obligations to the retired_partner other than the retirement payments under the retirement program therefore retirement payments made by the firm under the retirement program to a retired_partner will be excluded from net_earnings from self- employment by sec_1402 if the retired_partner renders no service during the taxable_year of the firm which ends within or with the taxable_year of the partner and in which the payment is received at the close of that taxable_year of the firm no obligation exists from the partners to the retired_partner except with respect to retirement payments under the plan or rights such as benefits payable on account of sickness accident hospitalization medical_expenses or death and at the close of that taxable_year of plr-110459-03 the firm the retired partner's share of the capital of the firm has been paid to him in full however in any year when a retired_partner renders service to the firm as of counsel and or continues to participate in the firm’s investment program the retired_partner will not satisfy sec_1_1402_a_-17 and all payments received by such retired_partner during the taxable_year of the firm ending within or with the retired partner’s taxable_year are not excludible from net_earnings_from_self-employment under sec_1402 no opinion is expressed as to the income_tax consequences to the participants the firm or the other partners of participation in the retirement program specifically no opinion is expressed as to the amount or timing of any recognition of income or deductions due to participation in or sponsorship of the retirement program the application of sec_83 sec_402 or sec_451 or the doctrines of constructive receipt or economic benefit accordingly no opinion is expressed as to the amount or timing of any recognition of self-employment_income under sec_1402 rather this ruling addresses only whether to the extent any self-employment_income would otherwise be recognized by a participant in the retirement program sec_1402 would operate to exclude such income from self-employment_income furthermore no opinion is expressed as to the treatment of the payments to the retired partners under subtitle a chapter subchapter_k of the code and under other provisions of subtitle a chapter of the code except for sec_1402 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely will e mcleod chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
